DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 02-04-2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-04-2021 has been entered.

                             Application Data Sheet
The ADS filed on 02-04-2021 is deficient because the amendments to the domestic benefit section were done incorrectly. The text with an arrow pointing to “insert here please” is improper. Please see MPEP 601.05(a) 37 C.F.R. 1.76 for the proper procedure for correcting an ADS.

                               Bauman Continuation
	This application is a continuation of Reissue Application 15/843,947, filed on December 15, 2017 and which issued as RE47869 on 02-25-2020; which is a reissue of 13/834,584, filed on 03-15-2013, now US Patent No. 9,210,968 which issued on 12-15-2015. This application itself is not a reissue application as there is no indicia on filing that a continuing reissue application is being filed. As this application was co-pending with Reissue 15/843,947 the effective filing date of this application is 12-15-2017. Therefore, the parent application 13/834,584 is prior art against the present application under 102(a)(1), as its patent application publication date was 09-18-2014-see 2014/0259,459. 
	MPEP 1451 indicates, in pertinent part, that:

1451    Divisional Reissue Applications; Continuation Reissue Applications Where the Parent is Pending

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

35 U.S.C. 251   Reissue of defective patents.
*****

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

*****
37 C.F.R. 1.177   Issuance of multiple reissue patents.

(a) The Office may reissue a patent as multiple reissue patents. If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date. The Office may correct by certificate of correction under § 1.322  any reissue patent resulting from an application to which this paragraph applies that does not contain the required notice. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) If applicant files more than one application for the reissue of a single patent, each claim of the patent being reissued must be presented in each of the reissue applications as an amended, unamended, or canceled (shown in brackets) claim, with each such claim bearing the same number as in the patent being reissued. The same claim of the patent being reissued may not be presented in its original unamended form for examination in more than one of such multiple reissue applications. The numbering of any added claims in any of the multiple reissue applications must follow the number of the highest numbered original patent claim. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) If any one of the several reissue applications by itself fails to correct an error in the original patent as required by 35 U.S.C. 251  but is otherwise in condition for allowance, the Office may suspend action in the allowable application 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The court in In re Graff, 111 F.3d 874, 876-77, 42 USPQ2d 1471, 1473 (Fed. Cir. 1997) stated that "[t]he statute does not prohibit divisional or continuation reissue applications, and does not place stricter limitations on such applications when they are presented by reissue, provided of course that the statutory requirements specific to reissue applications are met." Following the decision in Graff, the Office has adopted a policy of treating continuations and divisionals of reissue applications, to the extent possible, in the same manner as continuations and divisionals of non-reissue applications.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nonetheless, the mere fact that the application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself, since it is possible to file a 35 U.S.C. 111(a)  continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application's filing date). 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The filing of a regular continuation or divisional application (e.g., a Bauman type continuation or divisional application) has at least two significant effects. First, the claims in a Bauman type continuation or divisional application will not have the same effective U.S. filing date as the original patent. This is because a reissue application is necessarily filed after the patenting of the original application. Therefore, a Bauman type continuation or divisional application of the reissue application could not satisfy the copendency requirement of 35 U.S.C. 120  with respect to the original patent. See Bauman, 683 F.2d at 410 (regular continuation of a reissue cannot claim benefit to the filing date of the original patent, but instead is limited to the filing date of the reissue); Conover v. Downs, 35 F.2d 59, 17 C.C.P.A. 587, 590-91 (C.C.P.A. 1929) (reissue continuation of a reissue cannot claim benefit to the filing date of the original patent, but instead is limited to the filing date of the reissue). At best, the earliest effective U.S. filing date would be the filing date of the first reissue Bauman type continuation or divisional application is entitled to claim benefit to under 35 U.S.C. 120. Second, a decision to file a Bauman type continuation or divisional application instead of a continuation or divisional reissue application results in the inability to file any subsequent reissues of the original patent once there are no pending applications for reissue of the original patent. See MPEP § 1460 for more information about surrender when there are multiple reissue applications and the effect of a reissued patent on other related reissue applications.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If filing a continuation reissue application as opposed to a Bauman type continuation application, there must be an identification, on filing, that the application is a continuation reissue application. Likewise, there must be an identification, on filing, that the application is a divisional reissue application, as opposed to a divisional of a reissue application. 

If the application data sheet states, or the specification is amended to state that the application is a "continuation" or "divisional" of its parent reissue application, the application may very well be treated as a Bauman type continuation or divisional application. The application data sheet should separately identify the application as (1) a continuation or divisional of the parent reissue application, and (2) a reissue of the original patent. For examples, see Reissue Filing Guide for Applications Filed on/after September 16, 2012 (posted at www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf).  

In general, an application which is a continuing application of a reissue application will be considered a Bauman application when there are no indicia on filing that a continuing reissue application is being filed. Indicia that a continuing reissue application is being filed are: 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

1. A 37 CFR 1.175  reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

2. A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

3. Amendments in proper format per 37 CFR 1.173. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

4. A 37 CFR 3.73  statement of assignee ownership and consent by assignee. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

5. A correct transmittal letter identifying the application as a reissue filing under 35 U.S.C. 251. It is recommended that Form PTO/AIA /50 be used. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

6. An identification of the application as being "a reissue continuation of application number [the parent reissue application]" or "a continuation of application number [the parent reissue application] and an application for reissue of patent number [the patent for which reissue is sought]" or equivalent language, rather than being "a continuation of reissue application number [the parent reissue application]." 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The following are examples of acceptable identification providing the appropriate continuity language for a continuation or divisional reissue application (as opposed to a Bauman type non-reissue continuing application).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Example 1: This application is a continuation reissue of application no. 15/123,456, which is an application for reissue of U.S. Patent No. 9,234,567.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Example 2: This application is a continuation reissue of application no. 15/123,456, which is an application for reissue of U.S. Patent No. 9,234,567, now Re 99,999.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Example 3: This application is a reissue continuation of application no. 15/123,456, which is an application for reissue of U.S. Patent No. 9,234,567.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Example 4: This application is a reissue divisional of application no. 15/123,456, which is an application for reissue of U.S. Patent No. 9,234,567.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Example 5: This is an application for reissue of U.S. Patent No. 9,234,567, and is a continuation of application no. 15/123,456, which is also an application for reissue of U.S. Patent No. 9,234,567.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Example 6: This is an application for reissue of U.S. Patent No. 9,234,567, and is a divisional of application no. 15/123,456, which is also an application for reissue of U.S. Patent No. 9,234,567.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Example 8: This is an application for reissue of U.S. Patent No. 9,234,567 and claims benefit under 35 U.S.C. 120 as a continuation of application no. 15/123,456.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Example 9: This is an application for reissue of U.S. Patent No. 9,234,567. This application claims benefit under 35 U.S.C. 120 as a continuation of application no. 15/123,456, which is an application for reissue of U.S. Patent No. 9,234,567.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is recommended that the first line of the specification still contain language set forth in the above examples to help ensure that the Office recognizes the application as a continuation reissue application or divisional reissue application (as opposed to a Bauman type non-reissue continuing application) even though the application data sheet contains the benefit claim(s).

The Examiner notes that for applications filed on or after September 16, 2012, domestic benefit claims under 37 CFR 1.78 must be made in an application data sheet (ADS) under 37 CFR 1.76. As explained in more detail in the Reissue Filing Guide for Applications Filed on/after September 16, 2012 (posted at www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf), the ADS must separately identify the application as (1) a continuation or divisional of the parent reissue application and (2) a reissue of the original patent. However, it is recommended that the first line of the specification still contain language set forth in the above examples to help ensure that the Office recognizes the application as a Bauman type non-reissue continuing application).

Petition under 37 CFR 1.182 of February 4, 2021
	Applicant filed a 1.182 petition on 02-04-2021 to convert the present Bauman Application to a Continuation Reissue Application; however, this petition was dismissed on 07-19-2021. Therefore, the effective filing date of the present application is the filing date of reissue application 15/843,947, which is 12-15-2017. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 20, it is unclear what an “adhesive firm holder” is. In line 4, the phrase “the object receiving area configured in the device to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ianchulev, et al.-2014/0259459 or US Patent 9,210,968.
With respect to claims 1-23, this application is a continuation of 15/843,947, filed on 12-15-2017, which is a reissue application of 13/834,584 filed on 03-15-2013, now US Pat. 9,210,968; therefore everything disclosed and claimed in this application was previously disclosed in Ianchulev, et al.-‘968. The effective filing date of both Ianchulev references is 03-15-2013 and is therefore prior art against this application under 102(a)(1). 

Response to Arguments of 2-04-2021
Applicant submits that a corrected ADS was submitted on 02-04-2021. The examiner disagrees for the reasons noted above that the ADS was corrected properly.
Applicant amended claim 20 attempting to overcome the indefiniteness rejection of claim 20. The examiner contends that for the reasons noted above claim 20 is still indefinite.
Since the effective filing date of the present application is the filing date of the –‘947 reissue application, and since that date is two years after the issue date of the –‘968 patent, the ‘968 patent and its PGPUB application are both 102(a)(1) references against the present application. 

Conclusion
Claims 1-23 are rejected.

                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferees: /JRJ/ and /GAS/